DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority benefits of EP19315027.3 filed 04/29/2019.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/13/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.
Status of Claims
This is a Non-Final office action for application Serial No. 16/847,591. Claims 1-13 have been examined and fully considered. 
Claims 1-13 are pending in Instant Application.
Claim Objections
Claims 1-12 objected to because of the following informalities: 
The term “its” is being used, however, the term does not show what the term is referring to.
The terms “the” and “said” are being used alternately, however, the terms should be consistent. 
The terms “the grid” and “the occupancy grid” are being used alternately, however, the terms should be consistent. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1 and 11, the claim language recites “odometry measurement”, renders the claim indefinite because it is unclear whether  or not the “odometry measurement” previously presented are same or not. 
With respect to claims 1 and 11, recites the limitation "the received distance measurement" because “measurements” is recited, “said measurements” in line 21, is unclear as it does not particularly reference “distance measurements” or “odometry measurements”. There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 3, the claimed invention is unclear and indefinite because there is no clear statement of what “a weighted sum of a plurality of contributions” are. Therefore, the claimed invention is unclear.
All dependent claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency of the rejected claims 1, 3 and 11.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Claims 1-10 is directed a method of performing simultaneous localization of a mobile body and mapping of its environment Therefore, claim 1 is within at least one of the four statutory categories.
	Claims 11 is directed a apparatus for performing simultaneous localization of a mobile body and mapping of its environment Therefore, claim 11 is within at least one of the four statutory categories.
	Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Independent claim 1 recites:
	A method of performing simultaneous localization of a mobile body and mapping of its environment, the method comprising the following steps, carried out by a data processor: 
	a) defining: 
		an occupancy grid on a region of said environment, the grid comprising a plurality of cells, an occupancy probability by an obstacle being associated to each cell of the occupancy grid, and 
		a pose grid comprising a plurality of cells, each representing a position and orientation of the mobile body, a pose probability being associated to each cell of the pose grid; 
	b) receiving a first time series of distance measurements, each of said measurements being representative of a distance between a point of the mobile body and at least one nearest obstacle and, upon reception of a distance measurement: either
	 	b1) updating the occupancy probabilities of the occupancy grid as a function of present values of said occupancy probabilities, of the received distance measurement and of the pose probabilities of the pose grid; or 
		b2) updating the pose probabilities of the pose grid as a function of present values of said pose probabilities, of the received distance measurement and of the occupancy probabilities of the occupancy grid; and 
	c) receiving a second time series of odometry measurements (ui, u2), each of said measurements being representative of a motion of the mobile body in the environment and, upon reception of an odometry measurement, updating the pose probabilities of the pose grid as a function of present values of said pose probabilities and of the received odometry measurement; part of the distance measurements being used for updating the pose probabilities of the pose grid and 
	part of the distance measurements being used for updating the pose probabilities of the occupancy grid.
	The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “defining…” in the context of this claim a  containing a person is able declare a region of said environment, …an obstacle and a position and orientation of the mobile body forming a simple judgement to navigate the environment. Accordingly, the claim recites at least one abstract idea.
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
	A method of performing simultaneous localization of a mobile body and mapping of its environment, the method comprising the following steps, carried out by a data processor: 
	a) defining: 
		an occupancy grid on a region of said environment, the grid comprising a plurality of cells, an occupancy probability by an obstacle being associated to each cell of the occupancy grid, and 
		a pose grid comprising a plurality of cells, each representing a position and orientation of the mobile body, a pose probability being associated to each cell of the pose grid; 
	b) receiving a first time series of distance measurements, each of said measurements being representative of a distance between a point of the mobile body and at least one nearest obstacle and, upon reception of a distance measurement: either
	 	b1) updating the occupancy probabilities of the occupancy grid as a function of present values of said occupancy probabilities, of the received distance measurement and of the pose probabilities of the pose grid; or 
		b2) updating the pose probabilities of the pose grid as a function of present values of said pose probabilities, of the received distance measurement and of the occupancy probabilities of the occupancy grid; and 
	c) receiving a second time series of odometry measurements (ui, u2), each of said measurements being representative of a motion of the mobile body in the environment and, upon reception of an odometry measurement, updating the pose probabilities of the pose grid as a function of present values of said pose probabilities and of the received odometry measurement; part of the distance measurements being used for updating the pose probabilities of the pose grid and 
	part of the distance measurements being used for updating the pose probabilities of the occupancy grid.
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
	Regarding the additional limitations of “steps, carried out by a data processor... b) receiving a first time series of distance measurements, each of said measurements being representative of a distance between a point of the mobile body and at least one nearest obstacle and, upon reception of a distance measurement: either b1) updating the occupancy probabilities of the occupancy grid as a function of present values of said occupancy probabilities, of the received distance measurement and of the pose probabilities of the pose grid; or b2) updating the pose probabilities of the pose grid as a function of present values of said pose probabilities, of the received distance measurement and of the occupancy probabilities of the occupancy grid; and 
c) receiving a second time series of odometry measurements (ui, u2), each of said measurements being representative of a motion of the mobile body in the environment and, upon reception of an odometry measurement, updating the pose probabilities of the pose grid as a function of present values of said pose probabilities and of the received odometry measurement; part of the distance measurements being used for updating the pose probabilities of the pose grid and part of the distance measurements being used for updating the pose probabilities of the occupancy grid.” the examiner submits that these limitations are insignificant extra-solution activities that merely use a data processor performing simultaneous localization of a mobile body and mapping of its environment. In particular, the data processor from the external source are recited at a high level of generality (i.e. as a general means of gathering vehicle and the environment for use in the evaluating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Lastly, the “a processor” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The a mobile body is recited at a high level of generality and merely automates the determining step.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception
(MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include
additional elements (considered both individually and as an ordered combination) that are
sufficient to amount to significantly more than the judicial exception for the same reasons
to those discussed above with respect to determining that the claim does not integrate the
abstract idea into a practical application. As discussed above with respect to integration of the
abstract idea into a practical application, the additional element of using a data processor to
carrying the steps… amounts to nothing more than applying the exception using a generic
computer component. Generally applying an exception using a generic computer component
cannot provide an inventive concept. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible
	Dependent claim(s) 2-10 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application [provide concise explanation]. Therefore, dependent claims 2-10 are not patent eligible under the same rationale as provided for in the rejection of claim 1.
	Therefore, claim(s) 1-10 is/are ineligible under 35 USC §101.
 Regarding independent claim 11, this claim is similar/analogous to independent claim 1, and rejected for the same reason(s) stated above.  Therefore independent claim 11 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Schnittman (US 2014/0129027).
Regarding claim 1, Schnittman a method of performing simultaneous localization of a mobile body and mapping of its environment (see at least Abstract) , the method comprising the following steps, carried out by a data processor (see at least Para. [0059], “the controller 150 (e.g., a device having one or more computing processors in communication with memory capable of storing instructions executable on the computing processor(s)) executes a control system 210, which includes a behavior system 210a and a control arbitration system 210b”): a) defining: an occupancy grid on a region of said environment, the grid comprising a plurality of cells (see at least Para. [0066], “FIG. 8A illustrates the robot 100 scanning its environment, a scene 10, to obtain range data 515. In this case, a range scan 517 detects a wall 7 intersecting the floor 5 in the scene 10, demarcating a trackable feature 14. FIG. 8B illustrates an exemplary occupancy grid map 620, which may be a 2D-XY grid 622 having cells 624 along an X direction and a Y direction”), an occupancy probability by an obstacle being associated to each cell of the occupancy grid (see at least Para. [0066], “Each cell 624 of the occupancy grid map 620 contains a probability of occupancy based on the accumulation of range finder data resulting from the existence of an object 12 falling within that cell 624”), and a pose grid comprising a plurality of cells (see at least Para. [0066], “FIG. 8B illustrates an exemplary occupancy grid map 620, which may be a 2D-XY grid 622 having cells 624 along an X direction and a Y direction. Each cell 624 of the occupancy grid map 620”; Para. [0080], “When the SLAM controller 610 is confident that the robot pose P is well-known, it may use the range data 515 of the range finders 5100a-d to add occupancy probabilities to the occupancy grid map/model 620”), each representing a position and orientation of the mobile body (see at least Para. [0058], “The controller 150 may use odometry in assessing a confidence level for a robot location. In some implementations, the sensor system 500 includes an odometer and/or an angular rate sensor (e.g., gyroscope or the IMU 520) for sensing a distance traveled by the robot 100. A gyroscope is a device that can be used for measuring and/or maintaining orientation, based on the principles of conservation of angular momentum. The controller 150 may use odometry and/or gym signals received from the odometer and/or angular rate sensor, respectively, to determine a location of the robot 100”), a pose probability being associated to each cell of the pose grid (see at least Para. [0091], “measured range and the predicted range, and an exemplary output may include a probability of occupancy of each cell along the ray trace”); 
	b) receiving a first time series of distance measurements, each of said measurements being representative of a distance between a point of the mobile body and at least one nearest obstacle and, upon reception of a distance measurement (see at least Para. [0068], “SLAM algorithms estimate a new pose P of the robot 100 based on the commanded motion and Subsequent distance measurements from the robot 100 to the outside world (i.e., the scene 10). In order for the pose distribution (probabilistic estimate of the true location) to converge, the distance measurements should be relatively unique. For example, a single distance measurement in an empty square room may provide some information about the robots location”): either 
	b1) updating the occupancy probabilities of the occupancy grid as a function of present values of said occupancy probabilities (see at least Para. [0080], “When the SLAM controller 610 is confident that the robot pose P is well-known, it may use the range data 515 of the range finders 5100a-d to add occupancy probabilities to the occupancy grid map/model 620. However, if the SLAM controller 610 is not confident in the robot's localization, it may skip the step of modifying/updating the occupancy grid map/model 620. All other parts of the SLAM process may proceed as usual. This technique causes the map 620 to become frozen in the last known-good state and to remain that way until the robot 100 is able to regain a high-quality estimate of its position (pose P), at which time the SLAM controller 610 may resume adding occupancy data to the map 620”), of the received distance measurement and of the pose probabilities of the pose grid (see at least Para. [0068], “The pose P or location in space (i.e., x, y, and 0 in Euclidean planar space) of a mobile robot usually changes in time, so data aggregation may involve referencing spatial measurements back to a common datum. In general, SLAM algorithms estimate a new pose P of the robot 100 based on the commanded motion and Subsequent distance measurements from the robot 100 to the outside world (i.e., the scene 10). In order for the pose distribution (probabilistic estimate of the true location) to converge, the distance measurements should be relatively unique”); or 
	b2) updating the pose probabilities of the pose grid as a function of present values of said pose probabilities, of the received distance measurement and of the occupancy probabilities of the occupancy grid; and 
	c) receiving a second time series of odometry measurements (u1, u2), each of said measurements being representative of a motion of the mobile body in the environment (see at least Para.[0053], “The pose P or location in space (i.e., x, y, and 0 in Euclidean planar space) of a mobile robot usually changes in time, so data aggregation may involve referencing spatial measurements back to a common datum. In general, SLAM algorithms estimate a new pose P of the robot 100 based on the commanded motion and Subsequent distance measurements from the robot 100 to the outside world (i.e., the scene 10). In order for the pose distribution (probabilistic estimate of the true location) to converge, the distance measurements should be relatively unique”) and, upon reception of an odometry measurement, updating the pose probabilities of the pose grid as a function of present values of said pose probabilities and of the received odometry measurement (see at least Para. [0024], “Updating the particle pose may include applying a robot motion model to the accumulated synchronized sensor data. The robot motion model models movement of the robot based on odometry and inertial measurements. Updating the particle map may include executing a ray trace of the accumulated synchronized sensor data and applying a range sensor model to the accumulated synchronized sensor data. Updating the particle weight may be based on a number of measured ranges of the accumulated synchronized sensor data matching predicted ranges”); 	
	part of the distance measurements being used for updating the pose probabilities of the pose grid and part of the distance measurements being used for updating the pose probabilities of the occupancy grid (see at least Para. [0085], “The method further includes estimating a change in the robot pose A Pose (i.e., as dx, dy, d0), for example, using wheel odometry 205 and/or gyroscopic data 525 (e.g., from the inertial measurement unit 520), acquiring range data 515 (e.g., form the range finding sensor(s) 510a-d), and optionally acquiring bumper data 535 (e.g., from the bumper sensor 530). The method includes synchronizing range data 515 and bumper data 535 with change(s) in the robot pose (i.e., A Pose data), estimating a localization quality Q (e.g., using the localization quality estimator 650), and updating each particle 640n in the particle model 645. The method includes computing the strength or weight 646 of a particle bunch, for example, using a mean, fast low-pass filter, and/or a slow low-pass filter. If the mean strength 646 of the particle bunch is above a threshold strength 646, the method includes re sampling the particle distribution 645, setting a pose belief P to that of the strongest particle pose 644, and returning to the step of synchronizing newly acquired range data 515 and bumper data 535 with newly acquired A Pose data (e.g., odometry 205)” and Para. [0091], “The method further includes applying a range sensor model 670 (FIG. 7). An exemplary input for the range sensor model 670 may include a measured range and the predicted range, and an exemplary output may include a probability of occupancy of each cell along the ray trace. The method includes determining if a localization of the robot 100 is above a threshold quality Q based on a received robot state. If the robot 100 is well localized, the method includes updating a particle map 642 with the output of the range sensor model 670, reducing the occupancy probability of cells 624 of the map 620 underneath the robot 100, and computing a new particle strength/weight 646. If the robot 100 is not well localized, the method proceeds to computing the new particle strength/weight 646. The particle strength/weight 646 can be based on a number of measured ranges that match the expected ranges, based on the particle map 642”).
***Examiner notes that reference Schnittman does essentially performs steps as the claim language, however, the reference has all necessary elements to performs as the claims prescribes***
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Schnittman. One would be motivated to make this modification in order to convey wherein rather than assuming that all range data received by the robot will be helpful in improving the robot's localization and the building of the map, which may be true when the available range data is rich and generally accurate, (see at least Para. [0075]).
Regarding claim 2, Schnittman discloses the method of claim 1. It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to integrate wherein steps b) and c) are carried out asynchronously. As a design choice “Making Integral” [see MPEP 2144.04], In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)]. Motivation to duplicate the steps comes from the knowledge well known in the art that doing so would achieve the same end result which is to performing simultaneous localization of a mobile body and mapping of its environment.
Regarding claim 5, Schnittman discloses the method of claim 1. Schnittman further discloses wherein said updating the pose probabilities of the pose grid upon reception of an odometry measurement comprises computing a weighted sum of a plurality of contribution obtained by applying to the odometry measurement a plurality of inverse statistical models of a corresponding motion sensor (OS) (see at least Para. [0024], “the method includes updating each particle's pose, map, and weight. Updating the particle pose may include applying a robot motion model to the accumulated synchronized sensor data. The robot motion model models movement of the robot based on odometry and inertial measurements. Updating the particle map may include executing a ray trace of the accumulated synchronized sensor data and applying a range sensor model to the accumulated synchronized sensor data. Updating the particle weight may be based on a number of measured ranges of the accumulated synchronized sensor data matching predicted ranges”), each inverse model being associated to a cell of the pose grid and weighted by the corresponding probability (see at least Para. [0097], “each having an associated map 642, robot pose 644, and weight 646”).
Regarding claim 11, recites analogous limitations that are present in claim 1, therefore claim 11 would be rejected for the similar reasons above.
Regarding claim 12, Schnittman discloses the apparatus of claim 11. Schnittman further discloses also comprising one or more distance sensors adapted to generate signals (see at least Para. [0048], “The robot controller 150 can be responsive to one or more sensors (e.g., bump, proximity, wall, stasis, and cliff sensors) disposed about the robot 100. The robot controller 150 can redirect the wheel modules 120a, 120b in response to signals received from the sensors, causing the robot 100 to avoid obstacles”) representative of said distance measurements (see at least Para. [0068], “the distance measurements should be relatively unique. For example, a single distance measurement in an empty square room may provide some information about the robots location; however, a determined pose P based on so much ambiguity and estimation may do more harm than good for localizing the robot 100. Given the same situation, but having 10 different range measurements likely allows the robot 100 to determine if it is near a wall or a corner and even which particular wall or corner it is near”) and one or more motion sensors adapted to generate signals representative of said odometry measurements (see at least Para. [0058], “The controller 150 may use odometry and/or gym signals received from the odometer and/or angular rate sensor, respectively, to determine a location of the robot 100 in a working floor area 5. In some examples, the controller 150 uses dead reckoning. Dead reckoning is the process of estimating a current position based upon a previously determined position, and advancing that position based upon known or estimated speeds over elapsed time, and course. By knowing a robot location in the working area 5 (e.g., via odometry, gyroscope, etc.) as well as a sensed location of one or more objects 12 in the working area 5 (via the sensor system 500)”), said sensor being linked to said input port or ports (see at least Para. [0057], “To operate autonomously, the robot 100 may use a navigation system 600 to simultaneously localize and map its Surroundings, using sensory inputs from the sensor system 500. Simultaneous  localization and mapping (SLAM) is a technique the robot 100 may use to build up a map 620 (e.g., an occupancy map) within an unknown environment or scene 10 (without a-priori knowledge), or to update the map 620 within a known environment”; and Para. [0104], “These various implementations can include implementation in one or more computer programs that are executable and/or interpret able on a programmable system including at least one programmable processor, which may be special or general purpose, coupled to receive data and instructions from, and to transmit data and instructions to, a storage system, at least one input device”).  
Regarding claim 13, Schnittman further discloses a mobile robot (see at least Para. [0026], “FIG. 1 is a front, top perspective view of an exemplary mobile robot”) carrying an apparatus (see at least Para. [0106], “one or more modules of computer program instructions encoded on a computer readable medium for execution by, or to control the operation of, data processing apparatus”) according to claim 12.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnittman (US 2014/0129027) in view of McKitterick (US 2018/0203100).
Regarding claim 3, Schnittman discloses the method of claim 1. Schnittman further discloses wherein said updating the occupancy probabilities of the occupancy grid comprises:
	building a temporary occupancy grid comprising a plurality of cells (see at least Para. [0077], “From the individual pose 644 (position hypotheses) of the particles 640, the particle filter 630 may select the hypothesis of the particle 640, having the highest weight 646 as a best pose 644 or position hypothesis of the robot 100 at a current time. The robot controller 150 can use the pose 644 or position hypothesis of the selected particle 640, and its associated particle map 642 to determine a way point for issuing a drive command to the drive system 200. In other words, the robot controller 150 uses the particle map 642 of the selected particle 640 to navigate at that given moment in time. For example, if the robot 100 has a drive goal to drive from a first room to a second room, the navigation system 600 may take a snapshot of a selected particle 640 (i.e., position hypothesis and/or maps) at a time of drive command issuance, and perform localization temporarily of that particle's hypothesis and that particle's map 642”)…
	Schnittman does not explicitly teach 
	…each associated to an occupancy probability computed as a weighted sum of a plurality of contributions obtained by applying to the distance measurement a plurality of inverse statistical models of a corresponding distance sensor, each inverse model being associated to a cell of the pose grid and weighted by the corresponding pose probability; and fusing the occupancy probabilities of the occupancy grid and of the temporary occupancy grid.  
	However, in the same field of endeavor, McKitterick teaches
	…each associated to an occupancy probability computed as a weighted sum of a plurality of contributions obtained by applying to the distance measurement a plurality of inverse statistical models of a corresponding distance sensor, each inverse model being associated to a cell of the pose grid and weighted by the corresponding pose probability (see at least Para. [0019], “The grid volume is herein generally referred to as a physical cell . Each probability of occupancy value of an evidence cell in the probabilistic evidence grid 120 represents a probability of occupancy in an associated small physical cell 202 - 1 through 202 - N in a physical location such as a landing zone as illustrated in FIG . 2 . FIG . 2 , illustrates physical cells 202 - 1 through 202 - N that make up a partial area of interest 200 being sensed by sensors (generally designated as 110) of vehicle 210 . As stated above , associated with each physical cell is an evidence cell in the probabilistic evidence grid that includes a probability of occupancy value . An occupied value in an evidence cell means that there is something in the associated physical cell (generally designated as 202) that could harm the vehicle , such as a helicopter , if the helicopter traversed to the location of the physical cell 202 . For each physical cell , sensor data sensing the content of the physical cell is collected and evaluated . This is generally illustrated in FIG. 2, where a vehicle 210 with at least one sensor 212 is used to gather information on the physical cells 202 - 1 through 202 - N”); and fusing the occupancy probabilities of the occupancy grid and of the temporary occupancy grid (see at least Para. [0020], “The process starts by using the a priori data to determine an initial probability of occupancy for the evidence cells of the probabilistic evidence grid 120. For example, if physical cell 202 - 10 represents a volume that corresponds to the top of the ground in a location without structures it may have an initial assigned probability of occupancy of something like 0 . 6 in its corresponding evidence cell in the probabilistic evidence grid 120 while physical cells 202-12 and 202 -14 that represent volumes farther away from the ground would have diminishing probabilities of occupancy”).  
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Schnittman by combining …each associated to an occupancy probability computed as a weighted sum of a plurality of contributions obtained by applying to the distance measurement a plurality of inverse statistical models of a corresponding distance sensor, each inverse model being associated to a cell of the pose grid and weighted by the corresponding pose probability; and fusing the occupancy probabilities of the occupancy grid and of the temporary occupancy grid as taught by McKitterick. One would be motivated to make this modification in order to convey in an open area, such as a field, where all of the a priori occupancy probabilities are the same for all the cells because doing so would have allowed for safe navigation in such an area while also allowing for updating the occupancy probabilities for newly present objects (see at least Para. [0020]).
Regarding claim 4,  Schnittman discloses the method of claim 1. Schnittman does not explicitly teach wherein said updating the pose probabilities of the pose grid upon reception of a distance measurement comprises multiplying the present values of said pose probabilities by a weighted sum of direct statistical models of a corresponding distance sensor for all possible configurations of the occupancy grid, a configuration attributing an 'empty' or an 'occupied' state to each cell of the occupancy grid, each weight being proportional to a probability of the corresponding configuration. 
	However, in the same field of endeavor, McKitterick teaches
	 wherein said updating the pose probabilities of the pose grid upon reception of a distance measurement comprises multiplying the present values of said pose probabilities by a weighted sum of direct statistical models of a corresponding distance sensor for all possible configurations of the occupancy grid, a configuration attributing an 'empty' or an 'occupied' state to each cell of the occupancy grid, each weight being proportional to a probability of the corresponding configuration (see at least Para. [0019], “FIG . 2 . FIG . 2, illustrates physical cells 202 - 1 through 202 - N that make up a partial area of interest 200 being sensed by sensors ( generally designated as 110 ) of vehicle 210 . As stated above , associated with each physical cell is an evidence cell in the probabilistic evidence grid that includes a probability of occupancy value . An occupied value in an evidence cell means that there is something in the associated physical cell (generally designated as 202) that could harm the vehicle, such as a helicopter, if the helicopter traversed to the location of the physical cell 202. For each physical cell, sensor data sensing the content of the physical cell is collected and evaluated”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Schnittman by combining wherein said updating the pose probabilities of the pose grid upon reception of a distance measurement comprises multiplying the present values of said pose probabilities by a weighted sum of direct statistical models of a corresponding distance sensor for all possible configurations of the occupancy grid, a configuration attributing an 'empty' or an 'occupied' state to each cell of the occupancy grid, each weight being proportional to a probability of the corresponding configuration as taught by McKitterick. One would be motivated to make this modification in order to convey in an open area, such as a field, where all of the a priori occupancy probabilities are the same for all the cells because doing so would have allowed for safe navigation in such an area while also allowing for updating the occupancy probabilities for newly present objects (see at least Para. [0020]).
Allowable Subject Matter
Claim(s) 6-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 103 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	With respect to claim 6, in light of the prior art of record, either individually, in 
combination and/or dependently on other prior art does not teach the claim features
	wherein probability values are constrained to take discrete values belonging to a first set of finite cardinality, each element of the first set being identified by an integer index…updating the probabilities of the pose grid upon reception of an odometry measurement are carried out exclusively by: performing integer computations on said integer indices; and using said integer indices for retrieving pre-computed results stored in a memory.
	Claim 7-8 are considered allowable subject matter as well basic on the dependency of claim 6.
	With respect to claim 9, in light of the prior art of record, either individually, in 
combination and/or dependently on other prior art does not teach the claim features
	wherein probability values are constrained to take discrete values belonging to a first set of finite cardinality…updating the probabilities of the pose grid upon reception of an odometry measurement are carried out exclusively by: performing integer computations on said integer indices; and using said integer indices for retrieving pre-computed results stored in a memory; the method comprising: projecting the discrete values belonging to the first set onto discrete values belonging to a second set of finite cardinality, each element of the second set being identified by an integer index; fusing the occupancy probabilities of the occupancy grid and of the temporary occupancy grid by performing integer computations on the integer indices of the second set; and projecting back the discrete values belonging to the second set onto discrete values belonging to the first set.
	Claim 9 are considered allowable subject matter as well basic on the dependency of claim 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663